ORDER
PER CURIAM.
Plaintiffs, Charlene and Wally Schatz, appeal from the judgment of the trial court, entered pursuant to a jury verdict, in favor of Defendant, Chesterfield Sports Complex, Inc. (Sports Complex). Plaintiffs argue the trial court erred in admitting evidence of the absence of pri- or similar accidents. Plaintiffs assert such evidence was not admissible because the Sports Complex failed to lay a proper foundation.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).